


116 HR 7426 IH: Ohio River Basin Preparedness Act
U.S. House of Representatives
2020-06-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS2d Session
H. R. 7426
IN THE HOUSE OF REPRESENTATIVES

June 30, 2020
Mr. Lamb (for himself, Mr. Michael F. Doyle of Pennsylvania, and Mr. Ryan) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committees on Energy and Commerce, Financial Services, Agriculture, and Natural Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

A BILL
To require development and implementation of an interagency plan to assist communities affected by climate change in the Ohio River Basin, and for other purposes.


1.Short titleThis Act may be cited as the Ohio River Basin Preparedness Act. 2.Interagency plan (a)In generalNot later than 180 days after the date of enactment of this Act, the Secretary of the Army, acting through the Chief of Engineers, in coordination with the head of each agency described in subsection (d), shall develop and issue an interagency plan for the agencies described in subsection (d) to assist States, Indian Tribes, and communities in the Ohio River Basin in preparing for, and responding to, the effects of climate change, including by—
(1)informing such States, Indian Tribes, and communities of existing Federal resources available to such States, Indian Tribes, and communities, based on the analysis described in subsection (b)(2); and (2)providing assistance through the Environmental Protection Agency’s Smart Growth Program, the Federal Emergency Management Agency’s Pre-Disaster Mitigation Grant Program, the Department of Housing and Urban Development’s Community Development Block Grant program, the Economic Development Administration of the Department of Commerce, and the Department of Agriculture, to such States, Indian Tribes, and communities to help them prepare for extreme weather, major floods, rising temperatures, and potential economic losses from such threats. 
(b)DevelopmentIn developing the interagency plan under subsection (a), the Secretary of the Army, acting through the Chief of Engineers, in coordination with the head of each agency described in subsection (d), shall— (1)consult with States, Indian Tribes, and communities in the Ohio River Basin that may be affected by climate change; and
(2)include in such interagency plan— (A)identification of the particular needs of such States, Indian Tribes, and communities in order for such States, Indian Tribes, and communities to adequately prepare for, and respond to, the effects of climate change; and
(B)an analysis of— (i)the availability of existing and potential Federal resources, including programs, grants, loans, and other assistance, that the agencies described in subsection (d) may provide to assist States, Indian Tribes, and communities in the Ohio River Basin in preparing for, and responding to, the effects of climate change (including assistance in building or modernizing infrastructure), including—
(I)Corps of Engineers resources related to— (aa)modernizing and hardening levees, floodwalls, and flood control projects for more extreme weather flooding events;
(bb)restoring wetlands so that such wetlands may absorb rain;  (cc)reconnecting floodplains to rivers in order to allow for natural flood storage;
(dd)developing a basin-wide water management plan, in collaboration with the Department of Agriculture, Tennessee Valley Authority, and water management agencies of the States in the Ohio River Basin; and (ee)updating and modernizing operations manuals for dams and reservoirs operated by the Corps of Engineers to account for future water risks, precipitation, flow patterns, and usage;
(II)Environmental Protection Agency resources and Department of Agriculture resources related to modernizing drinking water and wastewater treatment and stormwater management;  (III)Department of Transportation resources related to raising or hardening critical transportation infrastructure that may be vulnerable to flooding;
(IV)United States Geological Survey resources and Environmental Protection Agency resources related to water quality and flow discharge monitoring and modeling; and (V)Federal Emergency Management Agency resources related to updating and modernizing flood hazard maps to incorporate the latest science and future risk projections; and
(ii)the limitations of existing Federal resources that the agencies described in subsection (d) may so provide, including— (I)the limitations of such resources in meeting the particular needs of such States, Indian Tribes, and communities identified under subparagraph (A); and
(II)recommendations— (aa)for Congress regarding any statutory changes regarding existing Federal programs, or additional Federal funding, that the agencies determine are necessary to assist such States, Indian Tribes, and communities in preparing for, and responding to, the effects of climate change; and
(bb)for additional Federal, State, and local resources that the agencies determine are necessary to so assist such States, Indian Tribes, and communities. (c)Publication and implementation (1)PublicationUpon issuance of the interagency plan developed under subsection (a), the plan shall be published on the public internet website of—
(A)the Environmental Protection Agency; (B)the Assistant Secretary of the Army for Civil Works; and 
(C)the Great Lakes and Ohio River Division of the Corps of Engineers.  (2)DeadlineNot later than 30 days after the interagency plan developed under subsection (a) is issued, each head of an agency described in subsection (d) shall implement such interagency plan.
(3)Technical assistanceIn implementing the interagency plan developed under subsection (a), the heads of the agencies described in subsection (d) shall provide technical assistance and expertise to States, Indian Tribes, and communities in the Ohio River Basin. (d)Agencies describedThe agencies described in this subsection are as follows:
(1)The Corps of Engineers. (2)The Environmental Protection Agency.
(3)The National Oceanic and Atmospheric Administration. (4)The Department of the Interior.
(5)The Department of Agriculture. (6)The Department of Transportation.
(7)The Federal Emergency Management Agency.  (8)The United States Geological Survey.
(9)The Department of Housing and Urban Development. (10)The Department of Commerce.
3.Report on impacts of climate change on electric utilitiesNot later than 90 days after the date of enactment of this Act, the Secretary of Energy shall publish, on the public internet website of the Department of Energy, a report that includes— (1)an analysis of—
(A)the potential vulnerabilities of electric utilities that are located in, or serve electric consumers in, the Ohio River Basin, to climate change and extreme weather; and (B)the impacts of climate change and extreme weather on such electric utilities; and
(2)recommendations and technical assistance, as appropriate, to assist such electric utilities in preparing for climate change and extreme weather. 4.DefinitionIn this Act, the term Ohio River Basin means the Ohio River Basin as identified in the Corps of Engineers’ study titled Ohio River Basin-Formulating Climate Change Mitigation/Adaptation Strategies through Regional Collaboration with the ORB Alliance (May 2017). 

